Case 19-30923-hdh11 Doc 832 Filed 07/24/19                      Entered 07/24/19 11:20:09              Page 1 of 3



Daniel B. Prieto, State Bar No. 24048744                  Thomas R. Califano (admitted pro hac vice)
dan.prieto@dlapiper.com                                   thomas.califano@dlapiper.com
DLA Piper LLP (US)                                        DLA Piper LLP (US)
1900 North Pearl Street, Suite 2200                       1251 Avenue of the Americas
Dallas, Texas 75201                                       New York, New York 10020
Tel: (214) 743-4500                                       Tel: (212) 335-4500
Fax: (214) 743-4545                                       Fax: (212) 335-4501

Counsel for the Debtors                                   Daniel M. Simon (admitted pro hac vice)
                                                          daniel.simon@dlapiper.com
                                                          David E. Avraham (admitted pro hac vice)
                                                          david.avraham@dlapiper.com
                                                          Tara Nair (admitted pro hac vice)
                                                          tara.nair@dlapiper.com
                                                          DLA Piper LLP (US)
                                                          444 West Lake Street, Suite 900
                                                          Chicago, Illinois 60606
                                                          Tel: (312) 368-4000
                                                          Fax: (312) 236-7516

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

In re:                                                    §      Chapter 11
                                                          §
PHI, Inc., et al.,1                                       §      Case No. 19-30923-hdh11
                                                          §
                 Debtors.                                 §      (Jointly Administered)

                  AMENDED NOTICE TO CONSIDER CONFIRMATION OF
                  DEBTORS’ CHAPTER 11 PLAN OF REORGANIZATION2

        PLEASE TAKE NOTICE THAT on June 18, 2019, the above-captioned debtors (collectively,
the “Debtors”) filed the Debtors’ Third Amended Joint Plan of Reorganization Under Chapter 11 of the
Bankruptcy Code [Docket No. 687] (the “Plan”) and accompanying Disclosure Statement for the Debtors’
Third Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 688]
(the “Disclosure Statement”). 3


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: PHI, Inc. (5707), PHI Air Medical, L.L.C. (4705), AM Equity Holdings, L.L.C. (0730),
PHI Tech Services, Inc. (5089) and PHI Helipass, L.L.C. (4187). The corporate headquarters and the mailing address
for the Debtors listed above is 2001 SE Evangeline Thruway, Lafayette, LA 70508.
2
       This amends the Notice to Consider Confirmation of, and Deadline for Objecting To, Debtors’ Third
Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 727], filed on June 26,
2019. The amended item appears in BOLD.
3
         Capitalized terms not defined herein have the meanings given to them in the Plan or the Disclosure Statement.


EAST\168256439
Case 19-30923-hdh11 Doc 832 Filed 07/24/19               Entered 07/24/19 11:20:09           Page 2 of 3



        PLEASE TAKE FURTHER NOTICE THAT on June 24, 2019, the Honorable Harlin D. Hale,
United States Bankruptcy Judge for the United States Bankruptcy Court for the Northern District of Texas,
Dallas Division (the “Court”) entered the Order (I) Approving Disclosure Statement, (II) Determining
Dates, Procedures, and Forms Applicable to Solicitation Process, (III) Establishing Vote Tabulation
Procedures, (IV) Establishing Objection Deadline and Scheduling Plan Confirmation Hearing [Docket No.
718] (the “Disclosure Statement Order”).

        PLEASE TAKE FURTHER NOTICE THAT the Court has set July 30, 2019 at 1:30 p.m.
(CDT) as the date and time for hearing on confirmation of the Plan and to consider any objections to the
Plan. The confirmation hearing will be held at the United States Bankruptcy Court for the Northern
District of Texas, Dallas Division, Room 3, 1100 Commerce Street, Dallas, Texas 75242-1496. The
hearing may be adjourned from time to time without further notice other than a notice filed on the Court’s
docket or an announcement of the adjourned date(s) at the hearing, and, thereafter, at any adjourned
hearing(s). In addition, the Plan may be modified without further notice prior to or as a result of the
confirmation hearing, and, thereafter, as otherwise provided in the Bankruptcy Code.

        You may obtain copies of pleadings filed in these chapter 11 cases without charge at the Debtors’
case information website, located at https://cases.primeclerk.com/phi/.

Dated: July 24, 2019                     Respectfully submitted,
       Dallas, Texas
                                         DLA PIPER LLP (US)

                                         /s/ Daniel B. Prieto
                                         Daniel B. Prieto, State Bar No. 24048744
                                         1900 North Pearl Street, Suite 2200
                                         Dallas, Texas 75201
                                         Tel: (214) 743-4500
                                         Fax: (214) 743-4545
                                         Email: dan.prieto@dlapiper.com

                                         -and-
                                         Thomas R. Califano (admitted pro hac vice)
                                         1251 Avenue of the Americas
                                         New York, New York 10020
                                         Tel: (212) 335-4500
                                         Fax: (212) 335-4501
                                         Email: thomas.califano@dlapiper.com

                                         -and-




EAST\168256439                                      2
Case 19-30923-hdh11 Doc 832 Filed 07/24/19   Entered 07/24/19 11:20:09   Page 3 of 3



                               Daniel M. Simon (admitted pro hac vice)
                               David Avraham (admitted pro hac vice)
                               Tara Nair (admitted pro hac vice)
                               444 West Lake Street, Suite 900
                               Chicago, Illinois 60606
                               Tel: (312) 368-4000
                               Fax: (312) 236-7516
                               Email: daniel.simon@dlapiper.com
                                      david.avraham@dlapiper.com
                                      tara.nair@dlapiper.com

                               Counsel for the Debtors




EAST\168256439                          3
